UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2150



ROSALIE A. SMITH,

                                              Plaintiff - Appellant,

          versus


METROPOLITAN LIFE INSURANCE COMPANY,

                                              Defendant - Appellee,
          and


NOVANT HEALTH INCORPORATED, a/k/a Presbyterian
Health Services Corporation,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-99-26-3-V)


Submitted:   March 6, 2002                 Decided:   March 15, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Lynn Bishop, Charlotte, North Carolina, for Appellant. Alvin
Pasternak, Susan Elizabeth Belmont, METROPOLITAN LIFE INSURANCE
COMPANY, New York, New York, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rosalie A. Smith appeals the district court’s order dismissing

her civil action.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.      See Smith v. Metropolitan Life

Ins. Co., No. CA-99-26-3-V (W.D.N.C. Sept. 5, 2001).     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                2